Citation Nr: 0738500	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-44 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
December 2005.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hepatitis C was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and to assist the claimant, found at 
38 C.F.R. § 3.159 and as interpreted by the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") have been fulfilled by information provided to the 
veteran by correspondence dated in March 2004.  That letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the notice requirements applied to 
all elements of a claim.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decision in this 
case any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board notes the veteran has not been afforded a 
VA examination in connection with this claim but is of the 
opinion that such an examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  The Board finds the available 
medical evidence is sufficient for an adequate 
determination.   Moreover, there is no evidence beyond the 
veteran's own unsupported contentions - which are not 
considered credible evidence -- that he suffered an event, 
injury or disease in service that resulted in the development 
of hepatitis C.  Additionally, service, VA, and private 
treatment records prior to 1990 include examination findings 
without indication of hepatitis C.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based on the evidence of record, the Board finds that 
hepatitis C was not incurred in or aggravated by active 
service.  In this matter, the Board finds the chronology of 
the evidence persuasive.  The veteran's service record is 
negative for any symptoms, findings, or diagnosis of 
hepatitis C.  The veteran had received medical treatment 
throughout the years following his discharge from the 
military, but the record shows that the first medical 
diagnosis of hepatitis was in March 1990-nearly 12 years 
after the veteran left the service.  At that time, the 
veteran had a four to six week history of weight loss, 
generalized malaise, anorexia and nausea and vomiting without 
any hematemesis, and the final diagnoses on hospital 
discharge included hepatitis and pancreatitis. The specific 
diagnosis of hepatitis C was first given in 2001-nearly 23 
years after the veteran left the service.  A VA clinic note 
from October 2002 indicates that the veteran was first 
diagnosed with hepatitis C in September 2001; he had been 
tested for viral hepatitis, and the positive result was 
confirmed.  The treatment note indicates that the veteran 
thought that he had contracted hepatitis C from a blood 
transfusion in 1978 and reported that he had no past IV drug 
use.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, none of the medical examiners traced the 
etiology of the veteran's hepatitis C to any symptoms, 
findings, diagnosis, or event from the veteran's active duty 
service.  In the absence of evidence that hepatitis C 
manifested itself during active service, service connection 
for hepatitis C cannot be granted.

The Board has carefully considered the veteran's assertion in 
October 2002 that he acquired hepatitis C from a blood 
transfusion in 1978.  Unfortunately, the medical evidence of 
record does not show that the veteran received a blood 
transfusion in 1978.  Additionally, in responding to a 
questionnaire concerning risk factors for hepatitis C, the 
veteran stated in August 2004 that he had never had a blood 
transfusion.  Due to the objective medical evidence, the 
Board finds the veteran's October 2002 assertion to be of 
less persuasive value.

The Board also carefully considered the veteran's assertions 
in August 2004 and October 2004 that he could have acquired 
hepatitis C from dry shaving with another recruit's razor, 
shaving with another soldier's razor while in the transit 
barracks, or from breaking up a fight while stationed in 
Italy.  Unfortunately, the medical evidence of record does 
not support these assertions.  The Board finds the veteran's 
statements to be of less persuasive value due to his 
inconsistent statements throughout the record, which 
substantially impair his credibility.  As mentioned 
previously, the veteran stated in October 2002 that he had 
acquired hepatitis C through a blood transfusion in 1978, but 
in August 2004 he stated that he had never had a blood 
transfusion.  In October 2002, August 2004, and November 2004 
the veteran stated that he had never injected drugs in his 
body, but he stated in a March 1983 VA medical record that he 
used IV drugs.  Additionally, in a June 2000 hearing before a 
Veterans Law Judge in connection with a different claim, the 
veteran said that he spent zero days in an Army drug abuse 
program.  However, the veteran's service records indicate 
that he completed a 180 day program at Fort Dix.  

While the veteran may sincerely believe that his current 
hepatitis C was acquired during his service, as a layperson 
he is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  For the reasons set forth above, the Board 
finds that the preponderance of the evidence is against his 
claim and thus service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


